Sears-Collins, Justice.
The appellant, the Executive Committee of the Baptist Convention of the State of Georgia (the Baptist Convention), appeals from a decision of the trial court that property of the Baptist Convention was not exempt from ad valorem taxation. We hold that the Baptist Convention’s contentions are controlled adversely to it by our decision in Leggett v. Macon Baptist Assn., 232 Ga. 27 (205 SE2d 197) (1974). See also Exec. Committee of the Baptist Convention of the State of Ga. v. DeKalb County, 262 Ga. XXVIII (1992). We therefore affirm the trial court’s ruling.

Judgment affirmed.


All the Justices concur.